Citation Nr: 0935988	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-29 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel








INTRODUCTION

The Veteran served on active duty from December 1940 to March 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, Puerto Rico, that denied the benefits sought on 
appeal.

In July 2009, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing 
loss was previously denied in a January 2005 rating decision.  
The Veteran was notified of the decision but did not perfect 
an appeal.  

2.  The evidence received since the January 2005 decision is 
new, in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the Veteran's claim for service connection for bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision that denied the claim 
for service connection for bilateral hearing los is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO initially denied the Veteran's claim of entitlement to 
service connection for bilateral hearing loss in a January 
2005 rating decision.  At the time of the January 2005 
denial, the RO found that the Veteran's hearing loss was not 
related to service, and the claim was denied.  

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the January 2005 decision 
became final because the Veteran did not file a timely 
appeal.

The claims for service connection may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The appellant filed this application to 
reopen his claim in June 2006.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, the Veteran's post-service treatment records, and 
his own statements.  

Additional evidence received since the January 2005 denial 
includes records dated since January 2006 demonstrating that 
the Veteran has been treated for bilateral hearing loss.  
Newly submitted evidence also includes the Veteran's personal 
statements indicating continuous post-service symptoms of 
hearing loss since service.

The treatment records dated since January 2006 demonstrating 
a diagnosis of and treatment for bilateral hearing loss do 
not constitute evidence that is new and material, as these 
records do not relate the Veteran's hearing loss to his 
active service.  At the time of the January 2005 denial, 
there was a current diagnosis of bilateral hearing loss of 
record.  Accordingly, the additional treatment records 
associated with the claims file since the last final denial 
are not sufficient to reopen the claim.  

However, the Veteran's lay statements addressing in-service 
symptoms of hearing loss and continuous post-service symptoms 
of hearing loss constitute new and material evidence, as the 
statements tend to show in-service hearing loss and evidence 
of continuous post-service symptoms that tend to support the 
contention of nexus to service.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006) (Lay evidence is one 
type of evidence that must be considered, if submitted, when 
a Veteran's claim seeks disability benefits).  

The lay statements and testimony have been presumed credible 
for the purpose of determining whether to reopen the claim.  
The new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303.   New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a Veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for bilateral 
hearing loss  is reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159 (2008).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) clarified VA's duty to notify in 
the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to 
reopening the claim.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss; to that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for 
bilateral hearing loss.

The Veteran contends that his current bilateral hearing loss 
had its initial onset in service as a result of acoustic 
trauma sustained in service.  He relates his hearing loss 
generally to the noise associated with firing of weapons.  In 
numerous statements submitted in support of his claim, the 
Veteran recalled noticing diminished hearing acuity during 
service.  His hearing loss persisted over the years, with 
gradual worsening.  

Although the Veteran contends that his hearing loss was 
present at the time of his separation from service, his 
service treatment records do not demonstrate a hearing loss 
disability.  See 38 C.F.R. § 3.385 (2008).  However, the 
Veteran's service records demonstrate that he was awarded the 
Combat Infantryman Badge, an award demonstrative of 
participation in combat.  Given the Veteran's participation 
in combat, he is presumed to have been exposed to acoustic 
trauma in service, as such is consistent with the 
circumstances of combat.  See 38 U.S.C.A. § 1154(b) (West 
2002).

Post-service records demonstrate that the Veteran has been 
diagnosed with bilateral sensorineural hearing loss, which 
the Veteran attributed to a history of in-service noise 
exposure.  No treating physician or audiologist, however, has 
specifically related his hearing loss to his active service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  The 
Veteran underwent VA audiological examination in January 
2006, as a result of which the examiner determined that the 
Veteran's hearing loss was less likely than not related to 
acoustic trauma sustained in service.  In so determining, 
however, the examiner did not consider the Veteran's report 
of diminished hearing acuity in service, and the continuity 
of such symptomatology since then.  Because the January 2006 
examiner did not consider the Veteran's lay testimony in 
rendering this opinion, the opinion is inadequate for rating 
purposes and an additional opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall schedule the 
Veteran for an audiological examination 
to ascertain the current nature and 
severity of his bilateral hearing loss.  
The examiner should review the claims 
file and should note that review in the 
report.  The examiner should opine as 
to whether it is at least as likely as 
not that any hearing loss is causally 
related to his period of active 
service, including his presumed 
exposure to hazardous noise during 
service, or as to whether an 
alternative etiology is more likely.  
Because the Veteran is competent to 
report the onset of diminished hearing 
acuity in service, as this requires 
only personal knowledge, not medical 
expertise, as it comes to him through 
his senses, the examiner must 
specifically address the Veteran's 
report of his hearing loss having first 
manifested during his period of active 
service in determining whether his 
current hearing loss is related to 
active service.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (an examination 
was inadequate where the examiner did 
not comment on the Veteran's report of 
in-service injury and instead relied on 
the absence of evidence in the 
Veteran's service medical records to 
provide a negative opinion).  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


